PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES




           S TAT U S U P D AT E P R E S E N TAT I O N T O T H E C O U R T

                                   January 21, 2021
               PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES




Disclaimer
This presentation is the property of, and contains the proprietary and confidential information of, Sears Holdings
Corporation and its affiliates (collectively, the "Company") and is being provided solely for informational purposes. Any
estimates contained herein may be forward-looking in nature and involve significant elements of subjective judgment and
analysis, which may or may not be correct. There can be no assurance that any of the information contained herein is
reflective of future performance to any degree. This presentation should not be relied upon for the purpose of evaluating the
performance of the Company or for any other purpose, and undue reliance should not be placed on the utility of the
information in this presentation as a predictor of future performance, as projected financial and other information are based
on estimates and assumptions that are inherently subject to various significant risks, uncertainties and other factors, many
of which are beyond the Company’s control. Risks, uncertainties and other factors may cause future results to differ
materially from the historical results or projections contained herein.
Except as provided in any definitive documentation, no representation or warranty, express or implied, is or will be given by
the Company or its affiliates, directors, officers, partners, employees, agents or advisers or any other person as to the
accuracy, completeness, reasonableness or fairness of any information contained in this presentation and no responsibility
or liability whatsoever is accepted for the accuracy or sufficiency thereof or for any errors, omissions or misstatements,
negligent or otherwise, relating thereto. Neither the Company nor any of its affiliates, directors, officers, partners,
employees, agents or advisers nor any other person, shall be liable for any direct, indirect or consequential liability, loss or
damages suffered by any person as a result of this presentation or their reliance on any statement, estimate, target,
projection or forward-looking information in or omission from this presentation and any such liability is expressly disclaimed.
The Company does not undertake any duty to update or revise the information contained herein, publicly or otherwise.
The historical financial information in this presentation includes information that is not presented in accordance with
International Financial Reporting Standards (GAAP). Non-GAAP financial measures may be considered in addition to
GAAP financial information, but should not be used as substitutes for the corresponding GAAP measures, and may be
calculated in ways that are not comparable to similarly titled measures reported by other companies.




                                                                                                                                   1
                      PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES




Progress on Administrative Claims Reconciliation
• Reconciled more than 3,942 total claims and other requests for payment and
  administrative claims
• Eliminated more than $1.3bn of claims asserting entitlement to administrative or priority
  status
• Allowed 1,667 claims
• Disputing 49 claims asserting approximately $11mm, excluding allowed claims with
  outstanding preference issues
       • This is a reduction of 118 claims with asserted amount of $38mm since June 2020



  $ in mm                                                                      Allowed Amount Preference Allowed Amount Allowed Amount                 Paid       Remaining
  Group                                                                       Through 01/19/21        Set-off      net of Set-off   Post-discount    Amount (1)    Amount
  Opt-In                                                                                $78.9              (5.8)            $73.2            $54.9      ($21.4)      $33.5
  Allowed Non-Opt-Out                                                                     66.3            (10.7)             55.6             44.5       (18.4)       26.1
  Total Opt-In and Allowed Non-Opt-Out                                                 $145.2             (16.5)           $128.7            $99.3      ($39.8)      $59.5
                                                                                                (2)
  Reconciled Claims subject to Preference Issues                                            4.1            TBD               4.1              3.3                       3.3
                                                                                                (3)
  Estimated Allowed Amount for Disputed Claims ($11.4mm of asserted amount)                 2.8            TBD               2.8              2.3                       2.3
  Estimated Allowed Amount before Opt-Out                                                $152.1            TBD            $135.6           $104.9       ($39.8)       $65.1
                                                                (4)
  Estimated Allowed Opt-Out Claims ($28.3mm of asserted amount)                            25.0            TBD              25.0             25.0          -           25.0
  Total Estimated Allowed Admin Claims                                                   $177.1            TBD            $160.6           $129.9       ($39.8)       $90.1




                            (1)   Estimated Reserve for disputed claims is $5mm; currently $2.2mm has been funded to Evolve bank, and $2.8mm is set aside in
                                  the Cash Reserve Account
                            (2)   Reflects 52 claims with asserted amount of $7.0mm
                            (3)   Reflects 49 claims with asserted amount of $11.4mm
                            (4)   Asserted amount excludes following claims to be disallowed in next series of Omnibus Objection: $1.5bn of Wilmington Trust                  2
                                  claims, $37.8mm of Community Unit School District 300 claim, and $7.1mm of duplicate claims
             PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES




Progress on Distributions
• Initial post-confirmation settlement distribution of $21mm made in December 2019
• Pursuant to Second Distribution commenced in August 2020, $18.8mm has been
  disbursed to creditors with allowed admin claims




                                                                                                               3
                  PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES



                                Additional Funds Necessary to Go Effective
Estimated Cash                  $ in m m                                                                                           As of 5/30/20       As of 1/2/21     Variance
Available before                1/2/21 BANK ACCOUNT BALANCES - AVAILABLE CASH
potential proceeds              Current Cash Balance                                                                                       $38.4               $26.8         ($11.6)
                                                                                                                                                   -           (10.0)         (10.0)
from PTAB Appeals,              Less: Total Reserves
                                                       (1)                                                                                 $38.4               $16.8         ($21.6)
                                Total Available Cash
preference claims               ESTIMATED REMAINING ASSET RECOVERIES
and ESL litigation is           Real Estate Asset Sales                                                                                     $5.1                $3.5          ($1.6)

$39.2mm                         Calder Sculpture                                                                                             6.0                 6.0               -
                                Non-ESL Settlement Proceeds                                                                                        -             6.5            6.5
Total projected uses            Other Proceeds                                                                                              10.2                 6.4           (3.8)
                                Total Rem aining Asset Recoveries                                                                          $21.3               $22.4           $1.1
of cash are
                                                                                                                                           $59.7               $39.2         ($20.5)
$136.5mm, including             Estim ated Cash Available to Satisfy Operating Expenses & Claim s


a full year of Pre-             ESTIMATED REMAINING ADMIN, PRIORITY, AND SECURED CLAIMS
                                Administrative Expense Consent Program (Excludes Amount covered by Reserve Against Cash Balance)          (113.3)              (85.1)          28.2
Effective Date                  Priority Tax                                                                                               (15.0)               (3.0)          12.0

expenses.                       Priority Non-Tax                                                                                             (6.0)              (6.0)              -
                                Secured Claim                                                                                              (18.0)              (15.0)           3.0
The $97.3mm                     Total Rem aining Claim s                                                                                  (152.3)             (109.1)          43.2

difference between              Estim ated Claim s Unfunded Prior to Other Post-Confirm ation Expenses/Liabilities                        ($92.6)             ($69.9)        $22.7

estimated cash                  Estimated Other Post-Confirmation Expenses/Liabilities if Effective Date Occurs on 12/31/21                (19.7)              (27.5)          (7.7)

available and                   Total Difference betw een Cash Available and Projected Uses                                              ($112.3)             ($97.3)        $15.0

projected uses of
cash is expected to
be covered with
proceeds from the
PTAB Appeals,
Preference claims,
and ESL litigation

                              (1)   Total available cash as of January 2021 Includes the $10mm minimum cash balance required for Cash Reserve                                          4
                                    Account
                 PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES



                               Post-Confirmation Update on Sources
                                                                                                           Estimates        Actual  Estimated Confirmation
Sources, excluding                                                                     Confirmation          As of         Through Through Date Through
recoveries from                ($ in mm)                                              Date Estimates       5/30/2020       1/1/2021 12/31/2021 12/31/2021
avoidance actions,
                               SOURCES
increased by                   Cash On Hand at Confirmation                                      $45.4            $48.5         $48.5     -          $48.5
$11.3mm compared               Calder Net Proceeds                                                10.0              6.0           -       6.0          6.0
                               Real Estate Proceeds                                               13.1             15.0          14.1     3.5         17.6
to the May 30, 2020            De Minimis Assets                                                   5.3              8.3           7.2     1.4          8.6
estimate                       2017 EDA Funds                                                      5.0              5.2           5.2     -            5.2
                               Utility Deposit                                                     4.7             10.0           9.0     -            9.0
                               Contribution from Carve Out                                         -                9.0           9.0     -            9.0
                               Tax Refunds - Received                                              -                4.9           5.5     -            5.5
                               Blue Cross Blue Shield Escrow                                       -                4.6           4.1     0.5          4.6
                               Other                                                               -                2.0           7.3     -            7.3
                               Tax Refunds - Outstanding                                           -                7.5           -       4.5          4.5
                               Transform 503(b)(9) Obligations                                     -               12.0          12.0     -           12.0
                               Settlement Proceeds (1)                                             -                -             -       2.0          2.0
                               2015 PTAB Settlement                                                -                -             -       4.5          4.5
                               Subtotal                                                           83.5            133.0         121.9    22.4        144.3
                                                                                (2)
                               Avoidance Actions - Preference Recoveries                           -                6.3         14.5      -           14.5
                               Total Sources                                                     $83.5           $139.3       $136.4    $22.4       $158.8

                                                                 Increase from May 2020 estimates excluding preference recoveries:                   $11.3
                                                         Increase from Confirmation Date estimates excluding preference recoveries:                  $60.8




                             (1)   Primarily from insurance settlements                                                                                  5
                             (2)   Amounts are actual cash received by the Debtors and exclude future avoidance action recoveries
                 PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES



                              Post-Confirmation Update on Uses

Total Uses remain                                                                      Estimates      Actual Estimated Confirmation
                                                                     Confirmation        As of       Through Through Date Through
within confirmation
                              ($ in mm)                             Date Estimates     5/30/2020     1/1/2021 12/31/2021 12/31/2021
estimate range
                              USES                                   Low      High
                              503(b)(9)                              $90.0    $155.0        $100.0     $29.2        $53.6     $82.8
                              Other Admin Claims                       50.0     50.0          34.3      10.6         31.5      42.1
                              Priority Tax                             15.0     18.0          15.0       -            3.0       3.0
                              Priority Non-Tax                          3.0      3.0           6.0       -            6.0       6.0
                              Secured Claim                            18.0     18.0          18.0       -           15.0      15.0
                              Disputed Claim Reserve                    -        -             -         5.0          -         5.0
                              Other Reserves                            -        -             -         5.0          -         5.0
                              Taxes                                     -        -             0.2       0.7          -         0.7
                              Board Fees                                -        -             2.4       1.4          1.3       2.7
                              Professional Fee Carve Out Funding        9.0      9.0          33.2      30.9         18.6      49.5
                              Other Liabilities and Expenses            -        -            11.2      11.8          7.6      19.4
                              Liquidating Trust Funding                25.0     25.0          25.0      25.0          -        25.0
                              Total Uses                            $210.0    $278.0        $245.3    $119.6       $136.5    $256.1




                                                                                                                                  6
                PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES




                            Post-Confirmation Update on Avoidance Recovery

Approximately 33%                                                                                             Number of               Gross Preference
of preference matters        ($ in mm)                                                                         Matters                Period Transfers
                             Initial Avoidance Action Matters                                                        3,550                       $1,862.7
have been settled in
                             Total Actions Determined to be Ineligible (1)                                          (1,259)                        (907.2)
terms of the number
                             Matters Settled                                                                        (1,170)                        (370.1)
of settlements
                             Open Matters (Complaints Filed)                                                         1,121                         $585.5
Settlements have
resulted in a
combination of cash
and admin claim
waivers of $40mm




                            (1)   Reflects transfers that appear to have complete defenses based on assumed contracts, cash in advance, or other defenses   7
           PRIVILEGED AND HIGHLY CONFIDENTIAL; SUBJECT TO FRE 408; DRAFT MATERIALS FOR DISCUSSION PURPOSES




Conclusion
• Debtor’s performance and go forward projections consistent with prior
  estimates although case remains challenging
    • Increased time in bankruptcy has led to higher expenses, including
      professional fees, now part of the pre-effective date period, which would
      have been incurred during the post-effective date period had an earlier
      Effective Date occurred.
    • Emergence remains contingent on successful litigation against ESL and
      collection of avoidance actions
• The Debtors stand ready to work with the remaining disputed creditors to
  resolve their claims




                                                                                                             8
